Citation Nr: 0431788	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-03 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
hypochromic microcytic anemia.

2.  Entitlement to service connection for residuals of two 
miscarriages including ovarian abscess and incompetent 
cervix.

3.  Entitlement to service connection for adjustment disorder 
with depression.

4.  Entitlement to service connection for chronic headaches 
on a direct basis or as secondary to service-connected 
residuals of hypochromic microcytic anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from September 
1996 to January 1999.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision rendered by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran had a Travel Board hearing with 
the undersigned Judge from the Board at the RO in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In her March 2002 notice of disagreement (NOD), the veteran 
claimed entitlement to service connection for a skin 
condition of the left ankle and foot.  This claim is referred 
to the RO for appropriate action.   


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.


Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In addition, the veteran's claims must be remanded to comply 
with Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) under additional grounds.  
This case must be returned to the RO for initial 
consideration of the additional evidence submitted/obtained 
for the veteran's claims.  The RO must readjudicate the 
veteran's claims in light of the evidence received since the 
March 2002 statement of the case (SOC), including a VA 
treatment note dated in September 2003 and private blood test 
results as well as two physician statements submitted in 
April 2002.  A waiver of RO consideration of this evidence is 
not of record.  Consequently, it must be referred to the RO 
for initial consideration.  See 38 C.F.R. § 20.1304 (2004).
  
In the March 2004 hearing transcript, the veteran stated that 
she has obtained current treatment for her all of claimed 
disabilities from private physicians at the same facility, 
and that she underwent a surgical procedure for one of her 
claimed disabilities while on leave during active service in 
June 1998.  As required under 38 C.F.R. § 3.159(c)(3), VA 
must attempt to procure treatment records identified by the 
veteran.  See 38 C.F.R. § 3.159(c) (2004).   

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2004).   

The Board finds it necessary to have the veteran reexamined 
for purposes of determining the current severity of her 
disability from hypochromic microcytic anemia.  VA last 
evaluated the severity of the veteran's service-connected 
disability in November 2001.  However, the veteran failed to 
report to have the proper blood tests performed.  In 
addition, evidence of record indicates that the veteran last 
had a private blood test to evaluate her disability from 
hypochromic microcytic anemia in April 2002.  The Board notes 
that governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 5 
Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 
(1993); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. 
§§ 3.326, 3.327 (2002).  

To fully comply with its duty to assist, VA must provide an 
examination that includes of review of the record of prior 
care and, if necessary to decide a claim, VA must obtain a 
medical opinion regarding nexus between a current disability 
and an in-service injury or disease.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Green v. Derwinski, 1 Vet. 
App. 121 (1991) (examiner must review the record to be fully 
informed).  Service medical records show that the veteran 
suffered from two miscarriages during service, and that she 
was diagnosed with an adjustment disorder with depression.  
Private treatment records submitted in April 2002 and March 
2004 indicate that the veteran has been treated for 
gynecological disability since separation from service.  In 
addition, the veteran stated in the March 2004 hearing 
transcript that she continues to suffer from depression due 
to events incurred during service.  The Board finds that it 
must obtain medical examinations in order to identify the 
current nature and extent of the veteran's current claimed 
gynecological disability residuals after two miscarriages 
during service as well as her claimed disability of an 
adjustment disorder with depression.

The Board also finds it necessary to have the veteran 
examined for purposes of determining whether her claimed 
condition of chronic headaches was incurred in or aggravated 
by active service.  Service medical records show that the 
veteran was treated for tension headaches during service.  
Private treatment records submitted in April 2002 indicate 
that the veteran has been treated for chronic headaches since 
separation from service.  The Board finds that a medical 
examination is needed to identify the current nature and 
extent of the veteran's claimed disability of chronic 
headaches.

In addition, the veteran has claimed that her current 
disability of chronic headaches was either caused by or in 
the alternative aggravated by her current service-connected 
residuals of hypochromic microcytic anemia.  None of the 
evidence of record addresses the question of whether the 
veteran's claimed condition of chronic headaches was caused 
by or aggravated by her service-connected residuals of 
hypochromic microcytic anemia.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The appellant is hereby notified that it is her 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2004).  

Upon receipt of her notice of disagreement (NOD) in March 
2002, the RO failed to send the veteran a letter that 
notified her of her right to have her appeal be reviewed by a 
decision review officer or continue on the traditional 
appellate process.  See 38 C.F.R. § 3.2600(b) (2004).  This 
section applies to all claims in which a Notice of 
Disagreement is filed on or after June 1, 2001.  See 38 
C.F.R. § 3.2600(g) (2004).  

Accordingly, this case is REMANDED for the following:

1.  In the May 2001 letter sent to the 
veteran, the RO did not inform the 
veteran of what evidence is necessary to 
establish entitlement to service 
connection.  Under 38 C.F.R. § 3.159(b), 
VA must notify the veteran of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim.  In this case, instead of 
informing the veteran of the elements 
required for entitlement to service 
connection, the RO only informed the 
veteran that she should submit medical or 
lay evidence of her current claimed 
disabilities as well as submit names of 
treatment providers for her claimed 
disabilities.  

In addition, the veteran's request for 
entitlement to an compensable rating for 
her service-connected residuals of 
hypochromic microcytic anemia was 
recorded by the RO in an October 2001 VA 
Form 119.  Concerning this claim, the RO 
did not advise the veteran about any 
information and medical or lay evidence 
that is necessary to substantiate her 
claim for entitlement to an compensable 
evaluation for residuals of hypochromic 
microcytic anemia under 38 C.F.R. § 3.159 
(2004).  

Based upon the content of VCAA notice 
deficiencies noted above, the RO must 
review the claims file and ensure that 
all notification action required by 
38 U.S.C.A. § 5103 (West 2002) is fully 
complied with and satisfied concerning 
each of the veteran's service connection 
and increased evaluation claims.  See 
also 38 C.F.R. § 3.159 (2004).

2.  The RO send the veteran a letter that 
complies with 38 C.F.R. § 3.2600 (2004).  

3.  The RO should make arrangements to 
obtain the veteran's treatment records 
from the private physician and facility 
(listed in the April 2002 lab report 
included in the file) for the period of 
January 1999 to the present.  

4.  The RO should attempt to obtain the 
veteran's treatment records from the 
private hospital (listed in the March 
2004 hearing transcript, at page 20, 
included in the file) for the surgical 
procedure and hospital treatment during 
June 1998. 

5.  The RO should schedule the veteran 
for a VA examination to show the nature 
and extent of her current service-
connected hypochromic microcytic anemia.  
The examiner should describe all 
symptomatology due to the veteran's 
service-connected disability of 
hypochromic microcytic anemia.  Any 
necessary related studies, including 
blood tests, should be performed.  The 
claims folder should be made available to 
the examiner.     

6.  The RO should schedule the veteran 
for a VA examination to determine whether 
she has any residual gynecological 
disability due to two miscarriages during 
active service.  For each diagnosis made 
and after reviewing the veteran's 
complete claims file, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
gynecological disability was incurred in 
or aggravated by two miscarriages that 
occurred during active service.  The 
claims folder should be made available to 
the examiner for review.   

7.  The RO should schedule the veteran 
for a VA examination to determine whether 
she has any current psychiatric disorder 
due to events incurred during active 
service.  For each diagnosis made, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed disability was incurred in 
or aggravated by service.  The claims 
folder should be made available to the 
examiner for review.   

8.  The RO should then schedule the 
veteran for a VA examination to determine 
whether the veteran has a current 
headache disability due to events 
incurred during active service.  For each 
diagnosis made and after reviewing the 
veteran's complete claims file, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed disability was incurred in 
or aggravated by service.  

The examiner should also express an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any diagnosed 
disability of chronic headaches is 
proximately due to the veteran's service-
connected disability of hypochromic 
microcytic anemia or proximately 
aggravated by the service-connected 
disability hypochromic microcytic anemia 
(that is, that an increase in disability 
due to headaches is proximately due to 
hypochromic microcytic anemia).   If the 
examiner determines that the veteran's 
disability of chronic headaches is 
aggravated by the service-connected 
disability of hypochromic microcytic 
anemia, the examiner should indicate the 
extent of such aggravation.  A complete 
rationale for the examiner's opinion 
should be provided.  The claims folder 
should be made available to the examiner 
for review.   

9.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to a compensable rating for 
hypochromic microcytic anemia, 
entitlement to service connection for 
residuals of two miscarriages, 
entitlement to service connection for 
chronic headaches on a direct basis or as 
secondary to service-connected 
hypochromic microcytic anemia, and 
entitlement to service connection for 
adjustment disorder with depression.  If 
any claims remain denied, the RO should 
issue a supplemental statement of the 
case (SSOC) to the veteran and 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims since March 
2002.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


